Citation Nr: 1028970	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  08-35 842  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim for service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for PTSD.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to January 
1971.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  

In June 2010, the Veteran appeared at a hearing held before the 
below-signed Veterans Law Judge sitting at Washington, D.C.  A 
transcript of that hearing has been associated with the claims 
file.

The underlying issue of entitlement to service connection for 
PTSD is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1.  In February 2005, the Board denied the Veteran's claim of 
entitlement to service connection for PTSD; he did not timely 
appeal this decision.

2.  The additional evidence received since the time of the 
February 2005 Board decision is new and raises a reasonable 
possibility of substantiating the claim.  



CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to service 
connection for PTSD is new and material, and therefore, the claim 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Under the 
VCAA, VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103. See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

As the Board has granted the full benefit sought with respect to 
the issue on appeal, there is no prejudice to the Veteran under 
VA's duties to notify and assist.  As such, any error in the 
sequence of events or content of the notice is not shown to have 
affected the essential fairness of the adjudication or to cause 
injury to the claimant.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).

New and Material Evidence

The Veteran is seeking to reopen a claim for service connection 
for service connection for PTSD.  The Board denied entitlement to 
service connection for PTSD in a February 2005 decision, which is 
final.  38 U.S.C. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2009).

In August 2006, the Veteran submitted a claim to VA seeking to 
reopen his claim for service connection.  In a December 2006 
rating decision, the RO declined to reopen the claim, finding 
that new and material evidence had not been submitted.

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of an attempt 
to reopen a claim.  Absent the submission of evidence that is 
sufficient to reopen the claim, the Board's analysis must cease.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  The Board may not then proceed to review 
the issue of whether the duty to assist has been fulfilled, or 
undertake an examination of the merits of the claim.  The Board 
will therefore undertake a de novo review of the new and material 
evidence issues.

As general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to a 
claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
When a claimant seeks to reopen a final decision, the first 
inquiry is whether the evidence obtained after the last 
disallowance is "new and material."  Under 38 C.F.R. § 
3.156(a), new evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be 
sufficient to reopen a previously denied claim, it must be both 
new and material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. West, 12 
Vet. App. 312 (1999).  Furthermore, "material evidence" could 
be "some new evidence [that] may well contribute to a more 
complete picture of the circumstances surrounding the origin of 
the Veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is 
determined that new and material evidence has been submitted, the 
claim must be reopened.  VA may then proceed to the merits of the 
claim on the basis of all of the evidence of record.

The evidence of record at the time of the last final, February 
2005 Board, decision consisted of the Veteran's service personnel 
records and service treatment records, his reports of claimed 
stressors, the report from a February 2003 VA examination, and 
the transcript of a May 2004  hearing.  

The service personnel records reflect the locations of the 
Veteran's active duty service.  The service treatment records 
reflect normal enlistment and separation examinations, but show 
that the Veteran reported, at time of separation, experiencing 
depression and excessive worry.

In regard to post-service treatment records, the record reflects 
that the Veteran reported receiving treatment from VA and private 
facilities in Chicago, Illinois and that the RO made multiple 
unsuccessful attempts to obtain these records.  The Veteran had 
also reported that he was unable to obtain copies of the records.

The Veteran's statements of his stressors list the following 
events: being fired at in a civilian aircraft as he was flying in 
to Vietnam; saw body bags; and came under attack while on mail 
runs.

In February 2003 the Veteran was afforded a VA examination.  The 
report reflects that he noted experiencing anxiety and anger and 
being in a "support group for Vietnam veterans" after returning 
from active duty.  The examiner diagnosed an anxiety disorder and 
noted that there was no evidence to support a diagnosis of PTSD. 

The Veteran testified at the May 2004 hearing that he had a prior 
diagnosis of "post Vietnam syndrome," had received private and 
VA counseling, but the records of that treatment could not be 
obtained.

Due to the lack of diagnosis and lack of verifiable stressor, the 
Board denied the claim in February 2005.  

Evidence submitted since the February 2005 Board decision 
includes additional statements by the Veteran regarding his 
claimed stressors, the transcript of a June 2010 hearing, and a 
letter from a Veterans Administration medical center (VAMC) 
noting that the Veteran was in a PTSD treatment program.  Such 
evidence was not previously before agency decisionmakers and thus 
is new.  Moreover, the VAMC letter relates to an unestablished 
fact necessary to substantiate the claim, namely, the existence 
of a current disability.  Further, the VHA letter also relates to 
the unestablished element of nexus - it states that enrollment in 
that particular treatment program requires that the PTSD stressor 
have occurred during active duty.

The newly submitted evidence, when viewed together, raises a 
reasonable possibility of substantiating the claim.  Further, 
under newly enacted regulation 38 C.F.R. § 3.304(f)(3)(2010), VA 
will accept a Veteran's lay statement regarding an in-service 
stressor involving fear of hostile military or terrorist 
activity, even if that statement was previously of record, as 
sufficient to constitute new and material evidence.  Accordingly, 
the criteria under 38 C.F.R. § 3.156(a) have been met and the 
claim is therefore reopened.


ORDER

New and material evidence having been received, the petition to 
reopen a claim of entitlement to service connection for PTSD is 
granted.


REMAND

The Veteran seeks service connection for PTSD.  The Board's 
review of the claims file reveals that additional RO/AMC action 
on the claim is warranted.

As noted above, after the Veteran appealed his claim to the 
Board, but prior to any Board decision, newly enacted regulation 
38 C.F.R. § 3.304(f)(3)(2010) went into effect.  The new 
regulatory provision requires that: a VA psychiatrist or 
psychologist, or contract equivalent, confirm that the claimed 
stressor is adequate to support a diagnosis of PTSD; the claimed 
stressor is consistent with the places and circumstances of the 
Veteran's service; and the Veteran's symptoms are related to the 
claimed stressor.  38 C.F.R. § 3.304.

Here, the Veteran has submitted evidence that he has been 
enrolled in a PTSD treatment program on the basis of a diagnosis 
of PTSD related to an in-service stressor.  Although the June 
2010 VAMC letter was signed by a Clinical Nurse Specialist, 
rather than a VA psychiatrist or psychologist as required by 38 
C.F.R. § 3.304, the Veteran testified at his June 2010 hearing 
that, prior to his admission to the treatment program, he was 
evaluated and diagnosed by VA psychiatrist, Dr. Stacy Polack. 

The claims file does not reflect any VA treatment records and VA 
has a duty to gather all pertinent records of VA treatment.  As 
the Veteran's testimony reflects that pertinent medical evidence 
exists, but has not been associated with the record, while this 
case is in remand status, the RO/AMC must gather these records.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must afford the Veteran an 
additional opportunity to submit any 
information that is not evidenced by the 
current record.  The Veteran must be 
provided with the necessary authorizations 
for the release of any private treatment 
records not currently on file.  The RO/AMC 
must then obtain these records, as well as 
the Veteran's recent VA treatment records - 
to specifically include, but not limited to, 
records from the Dual Diagnosis Program at 
the Washington, DC VAMC - and associate them 
with the claims folder.  If VA is 
unsuccessful in obtaining any identified 
additional records, it must inform the 
Veteran and provide him an opportunity to 
submit copies thereof.

2.  Following the above actions, the RO/AMC 
will review the Veteran's claim to determine 
whether or not the newly gathered evidence 
allows the claim to be granted pursuant to 
38 C.F.R. § 3.304(f)(3)(2010).  If the 
evidence is insufficient, the RO/AMC must 
then, in accordance with § 3.304(f)(3), 
schedule the Veteran for a VA examination at 
an appropriate location with a health care 
provider of suitable background 
(psychiatrist/ psychologist) and experience 
to provide an opinion as to whether or not 
he currently has PTSD that was caused by his 
active duty service.  The following 
considerations will govern the examination:

a. The claims folder and a copy of 
this remand will be made available to 
the examiner, who must specifically 
acknowledge receipt and review of 
these materials in any report 
generated.  

b. After reviewing the claims file and 
examining the Veteran, the examiner 
must author an opinion as to whether 
or not the claimed stressors are 
adequate to support a diagnosis of 
PTSD and whether the Veteran's 
symptoms are related to the claimed 
stressors.  

c.  The examiner is asked to explain 
the medical basis or bases for the 
opinion, identifying any pertinent 
evidence of record.  A rationale must 
be provided for any findings rendered 
and medical treatises referenced by 
the examiner must be cited.  If the 
examiner is unable to render an 
opinion without resort to speculation, 
he or she should explain why and so 
state.

3.  Following the above actions, the 
RO/AMC will review and readjudicate the 
Veteran's claim.  If the benefit sought 
remains denied, the Veteran must be issued 
an appropriate supplemental statement of 
the case and afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is obligated by 
law to ensure that the RO complies with its directives, as well 
as those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


